Citation Nr: 1336882	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  09-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO 
in Houston, Texas




THE ISSUE

Entitlement to an initial rating in excess of 70 percent for the service-connected anxiety disorder not otherwise specified (NOS) with features of atypical panic symptoms and posttraumatic stress disorder (PTSD) and depressive disorder NOS.




ATTORNEY FOR THE BOARD

Turner, Miranda






INTRODUCTION

The Veteran served on active duty from August 1989 to December 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued of the RO.  

The Board remanded the case for additional development  of the record in February 2013.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In accordance with the instructions set forth in the February 2013 remand, the Veteran was afforded a VA examination in March 2013.  A review of that examination report indicates further development in needed.

The VA examiner reported reviewing documents that were not in the claims file in conjunction with the examination.  The examiner noted that the Veteran was currently receiving treatment for her psychiatric disorder and had last been seen in January 2013.  

At that time, the Veteran was diagnosed with generalized anxiety disorder, major depressive disorder in partial remission, alcohol dependence and PTSD. She was assigned a global assessment of functioning (GAF) score of 50.  

However, no treatment records are in the claims file that are dated after March 2007.  If the Veteran is currently receiving psychiatric care, these records should be obtained and associated with the claims file.  Additionally, any documents which were reviewed by the examiner which are not in the claims file must be associated therewith.

Additionally, the examiner should be asked to clarify an apparent contradiction in her report.  When asked to categorize the severity of the Veteran's symptoms, she checked the box indicating that a mental disorder had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

However, the report documented that the Veteran was prescribed continuous medication by her psychiatrist and was reporting various symptoms of PTSD and depression that the examiner felt warranted a GAF score of 55, denoting moderate symptoms.  

The assessment was that the Veteran's symptoms were moderate in nature appears to conflict with the examiner's assessment of the level of the Veteran's occupational and social impairment.  This discrepancy in the report of examination should be addressed and clarified upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order request that she identify all psychiatric treatment she has received since March 2007.  All identified treatment records should be obtained, to the extent that the Veteran provides appropriate releases.  VA treatment records should be obtained regardless of whether the Veteran responds to the request for information, including the January 2013 treatment note referenced by the examiner.  If records are identified, but cannot be obtained, the efforts to obtain the records should be documented in the claims file and VA should notify the Veteran of VA's inability to obtain the records.

2.  The RO then should contact the VA examiner who conducted the March 2013 VA examination, or if she is unavailable, a similarly situated examiner, and request that the examiner explain the apparent conflict between the assignment of a GAF score of 55 and the assessment of the Veteran's level of occupational and social impairment as "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational functioning or to require continuous medication."  

The examiner should also be asked to explain the latter assessment in light of the fact that she documented that the Veteran in fact had been prescribed medication by her psychiatrist and in light of the numerous symptoms described in the examination report.

3.  After completing all indicated development, the RO should readjudicate claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied , the Veteran should be furnished a supplemental statement of the case (SSOC) and given a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


